Citation Nr: 1339430	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and S.J.




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Hearings were held before a Decision Review Officer in August 2012, and before the undersigned Veterans Law Judge in December 2012.  The hearing transcripts are of record.  

The issue of entitlement to a TDIU was raised by the Veteran at his December 2012 hearing and is REMANDED to the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

Since October 12, 2009, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Since October 12, 2009, the criteria for a disability rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran stated at his December 2012 hearing that a 70 percent rating will satisfy his claim.  As the Board is granting in full the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Law and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the veteran's medical history, so that a rating may accurately reflect the veteran's entire clinical picture.  38 C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A 50 percent evaluation for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A higher GAF score reflects less impairment.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran filed a claim for an increase in March 2010.  The earliest possible effective date that can be awarded for a higher rating is the date of the claim, or any date within one year prior to the filing of the claim, if it is factually ascertainable that an increase in severity occurred during that period of time.  38 U.S.C.A.            § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, all relevant evidence received since March 2009, one year prior to the filing of the Veteran's claim, is for consideration.  

Facts

With the exception of a few exacerbations, the Veteran's PTSD symptoms have remained essentially unchanged throughout the appeal period.  One of the most pervasive symptoms is severe and chronic sleep impairment.  The Veteran gets only two to three hours of broken sleep a night.  When he is unable to sleep, he walks around his house and on his property.  He has severe nightmares several times a week.  He no longer shares a bed with his wife because of his restlessness at night; he asserts that he has actually hit his wife in his sleep before.  

The Veteran is able to engage in social events on a limited basis.  He and his wife go out to dinner, but the Veteran has to sit in a corner so that nobody is behind him.  He is easily startled and has struck out at people who approach him from behind.  Although he and his wife have been married for over forty years, they have many verbal arguments, with occasional violent outbursts by the Veteran.  He reports that his wife calls him a "tyrant."  He has thrown objects and damaged items in his home during arguments, and threatened physical harm to a neighbor who had startled him by setting off fireworks in the middle of the night.  The Veteran tends to get very angry with VA staff members, because he feels as though they minimize his symptoms, treat him with disrespect, and do not care about his wartime service or the mental health symptoms resulting from it.  He views individuals of Asian descent as "targets."  He has occasional suicidal ideation without plan or intent; however, he often states that he would be better off dead.  

The Veteran has a good relationship with his siblings, children, and grandchildren, with whom he keeps in regular contact.  However, he has only two friends, one of whom is also a combat veteran.  He has lost pleasure in previously enjoyable activities, particularly hunting and fishing, as a result of his PTSD.  

The examinations and clinical notes show that the Veteran is fairly active, and displays psychomotor agitation and restlessness during periods of stress.  However, he describes periods of depression which are so severe that he is unable to engage in certain activities of daily living or participate in any enjoyable activities.  During these periods, he has a decreased appetite and loses weight.  

His ability to concentrate is markedly impaired, as is his long-term memory; however, his immediate memory does not appear to be affected.  An inability to concentrate affects his ability to do household chores and read books.  The Veteran often fails to report for scheduled mental health appointments, or he will call at the last minute and attempt to reschedule the appointment for a later date.  

The Veteran has not been employed for some time as a result of physical disabilities; however, he indicates that he often lashed out at fellow employees, and that it was becoming more difficult to control himself at work.  The non-VA examinations of record term the impact of the Veteran's PTSD on his occupational functioning  "severe," whereas the VA examiners found that the Veteran's PTSD symptoms would result in "reduced productivity," or stated simply that the Veteran was employable from a mental health standpoint.  

The Veteran has been diagnosed with major depressive disorder as well as PTSD; however, the consensus among the Veteran's treatment providers is that his depression and PTSD symptoms are interrelated.  In such a case, all psychiatric symptomatology shall be considered in determining the appropriate rating for the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998).

Analysis

Throughout the appeal period, the Veteran's symptoms most closely approximate severe occupational and social impairment with deficiencies in most areas.  
The private examiner who evaluated the Veteran on October 12, 2009, recited the Veteran's symptoms, characterized them as productive of "severe" occupational and social impairment, and assigned a GAF score of 50.  On VA examination in April 2010, a GAF score of 51 was assigned.  A GAF score of 60, indicative of mild symptoms, was assigned by a VA clinician in September 2010.  The VA examiner who evaluated the Veteran in November 2010 assigned a GAF score of 55, and noted that the Veteran tended to over-report his symptoms.   The private psychologist who evaluated the Veteran in May 2012 assigned a GAF score of 45.  

GAF scores of 50 and under are indicative of serious symptoms; GAF scores between 51 and 59 reflect moderate symptoms; and a GAF score of 60 reflects mild symptoms.  The Rating Schedule does not assign disability percentages based solely on GAF scores.  38 C.F.R. § 4.130.  

The GAF score of 60 in September 2010 is not in line with the Veteran's overall symptoms, nor is it reflective of the symptoms he reported during that evaluation, which included chronic suicidal ideation and increased violent outbursts.  Most of the Veteran's GAF scores are indicative of serious, or moderate-to-serious, symptoms.  The evidence of record, however, indicates that the Veteran's overall clinical picture is that of an individual whose overall functioning is seriously affected by chronic mental health symptoms. 

Although the Veteran has indicated that he has good relationships with his children and siblings, he has a notably volatile relationship with his wife, who is the only member of his family who has daily contact with him.  According to the Veteran, his wife describes him as a "tyrant" and he does not dispute that characterization.  Their relationship is punctuated by frequent and intense verbal altercations, which sometimes result in the Veteran throwing items or engaging in other inappropriate behavior.  The Veteran's startle response is such that he had to be physically restrained from assaulting his neighbor who set off fireworks unexpectedly.  The Veteran asserts that he has struck people who have approached him from behind.  He has only two friends, one of whom is a fellow combat veteran.  He no longer engages in hunting and fishing with his friends, which was previously an enjoyable activity for him.  The Veteran prefers to spend his time alone, doing household chores.

The Veteran has not been employed for some time, largely as a result of physical disabilities; however, he had frequent clashes with co-workers when he was working, which he attributes to his PTSD.  His private psychologists termed his occupational impairment "severe."  The April 2010 VA examiner found that were the Veteran working, his symptoms would likely result in reduced productivity.  The November 2010 examiner stated that the Veteran was employable from a mental health standpoint.  

Although the RO has determined that the Veteran's symptoms are productive of a disability evaluation of no more than 50 percent, the totality of the evidence reflects that his mental health symptoms impair his ability to function appropriately and effectively, and most closely approximate a 70 percent disability rating.  He does not contend, and the record does not show, that a schedular 100 percent rating is warranted.  


In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's PTSD includes no manifestations which are not adequately contemplated by the applicable rating criteria.  Thus, referral for consideration of an extraschedular rating is not warranted.  Even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's PTSD, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Although the Veteran has been unemployed for some time, the evidence shows that his inability to work is primarily due to physical disabilities, and not to his PTSD.  The Veteran has not asserted that he is unemployable solely due to PTSD.  There are no periods of hospitalization or other symptoms indicative of an exceptional or unusual disability picture.  

The earliest evidence received within the appeal period is the October 12, 2009 private psychological evaluation.  Thus, October 12, 2009, is the appropriate effective date for the disability evaluation of 70 percent, as that is the date upon which it was factually ascertainable that an increase in disability had occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


ORDER

Since October 12, 2009, entitlement to a rating of 70 percent for PTSD is granted.


REMAND

The Veteran now meets the schedular criteria for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claim folder and ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied with respect to the claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran and his representative must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claim file.

2.  Schedule the Veteran for a VA examination in connection with his claim for a TDIU. The claim folder must be reviewed in conjunction with the examination.

The examiner is to determine the extent to which the Veteran's service-connected PTSD affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  A complete rationale for all opinions expressed must be provided.

Consideration must be given to any disabilities that are service-connected subsequent to the issuance of this remand.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



